The Court of Appeals certifies to this court (1 Ala. App. 10) the question of the constitutionality of a statute, the act of July 17, 1915, commonly known as the Locomotive Headlight Law. Gen. Acts, 1915, p. 257. The act under consideration is entitled:
"An act relating to the safety of employés and other persons on railroads, by providing for power headlights on all engines operated in road service in the nighttime, with a penalty for a violation thereof. Section 1. Locomotives to be equipped with power headlights — Power of same — Exceptions. 2. Penalty. 3. Violation — Duty of circuit courts. 4. Act to take effect, when." Gen. Acts 1915, p. 257.
The act provides:
"That all companies, corporations, lessees, owners, operators or receivers of any railroad or railway company [with certain exceptions] operating a railroad or railway in whole or in part in this state, are hereby required to equip, maintain and use upon every locomotive being operated in road service in this state in the nighttime, a power headlight of not less than fifteen hundred candle power brilliancy, measured with the aid of a suitable reflector." Section 1.
And that:
"All companies, corporations, lessees, owners, operators or receivers required by this act to equip, maintain and use a headlight upon locomotives as prescribed in section 1 of this act, shall be required to equip twenty-five per cent. of such locomotives within six months from the passage and approval of this act; fifty per cent. of such locomotives within the nine months from said time; seventy-five per cent. of such locomotives within twelve months from said time, and all of such locomotives shall be so equipped within fifteen months from such time." Section 4.
Appellant contends that the act is unconstitutional: (1) Because it interferes with interstate commerce; (2) because it violates section 45 of the Constitution of Alabama; (3) because it is in conflict with federal laws on said subject, and (4) because its provisions are indefinite. The cause was tried without a jury, and the trial resulted in the conviction of the appellant and the imposition of a fine. The indictment found, and the prosecution thereon, was for an alleged violation of law occurring on or after February 18, 1916, and under the Alabama statute approved July 17, 1915.
By written agreement of counsel, most of the facts are admitted: That the defendant had not equipped 25 per cent. of its locomotives engaged in road service with electric headlights of 1,500 candle power brilliancy, measured with the aid of a suitable reflector; that all of the defendant's locomotives not so equipped, at all times during the period covered by the indictment, were engaged in hauling both intrastate and interstate passengers, freight, or other traffic; but that the defendant during such period did operate locomotives between termini both of which were within the state of Alabama, and that in some cases the cars containing the interstate traffic were switched and made up into trains, or switched out of trains for transfer to other trains or other lines at termini within the state of Alabama, and that interstate passengers hauled by some of said locomotives, after transferring from other lines, took passage on defendant's trains at one end of said termini, or left defendant's trains at other of said termini, within the state of Alabama; that the defendant operated lines of railroad or railway between points in the state of Alabama and points in other states, and operated locomotives which cross the state lines between Alabama and other states. The agreement of counsel further embraces the statutes and regulations and of the United States with respect to headlights for locomotives operated in road service in the nighttime, together with the act of Congress of March 4, 1915 (38 U.S. Stat. at Large, p. 1192), amending and extending the act (commonly known as the Boiler Inspection Law) of February 17, 1911 (30 U.S. Stat. at Large, p. 913), and the order of the Interstate Commerce Commission, made on October 11, 1915, relating to such locomotives.
The undisputed evidence shows that more than 75 per centum of the defendant's locomotives used and engaged in such agreed traffic were equipped with oil headlights. It will be seen, by an examination of the record that the evidence was without conflict, except on the questions: (1) Whether the oil headlight used by the defendant was a power light, within the meaning of the aforesaid act of the Alabama Legislature; and (2) whether said oil headlight was "of fifteen hundred candle power brilliancy, measured with the aid of a suitable reflector." On such disputed questions of fact, oral testimany was introduced.
The act of Congress in question (of March 4, 1915), which by its terms was to take effect six months after its passage, by its first section sought to promote the safety of employés engaged in interstate commerce, not only by specifying the equipment of locomotives with safe and suitable boilers and appurtenances thereto, but also by extending the provisions of the act of February 17, 1911, to "apply to and include the entire locomotive and tender and all parts and appurtenances thereof." By section 2 of the act the chief inspector and the two assistant chief inspectors, together with all the district inspectors, provided and appointed under the act of February 17, 1911, were given the same powers and charged with the same duties, with respect to all the parts and appurtenances of the *Page 205 
locomotive and tender, that they previously had with respect to the boiler of the locomotive and the appurtenances thereof. Section 3 declared that the safety appliance provisions of the act of February 17, 1911, or any order of the Interstate Commerce Commission promulgated under the Safety Appliance Act of March 2, 1893, and supplemental acts, shall not be held to be altered, amended, changed, repealed, or modified.
Looking to the act of 1911, it is pertinent to note that it required common carriers engaged in interstate commerce to equip their locomotives with safe and suitable boilers and appurtenances thereto; that it defined the terms "railroad," and "employés," as used in the act; that it made it unlawful to use any locomotive engine propelled by steam power, in the moving of such commerce, "unless the boiler of said locomotive and appurtenances thereof are in proper condition and safe to operate in the service to which the same is put," and "may be employed in the active service of such carrier in moving traffic without unnecessary peril to life or limb"; that the act provided for inspection, from time to time, in accordance with specifications, and required that the boilers of all such engines shall be able to withstand such test or tests "as may be prescribed in the rules and regulations"; that it provided for a chief inspector and two assistant chief inspectors, who were given "general superintendence of the inspectors" thereinafter provided for, for the enforcement of the provisions of the act. By this act, also, the duties of a common carrier were defined, embracing the filing of its rules and instructions for the inspection of locomotive boilers with the chief inspector, with the provision that such rules, etc., "after hearing and approval by the Interstate Commerce Commission," and after such modification as the Commission may require, become obligatory upon the carrier. The act further specified the extent and manner of the inspection to be made by the inspectors of locomotive boilers, and required notice to be given, in a proper case, of any defective boiler found, and provided for an appeal by the carrier affected to the chief inspector, and a re-examination of the alleged defective instrumentality by an assistant chief inspector or any district inspector other than the one from whose decision the appeal is taken, within the time designated. It further gave the right of appeal to the carrier, from the finding upon such re-examination, to the Interstate Commerce Commission. The act further provided for the investigation of accidents resulting from the failure, from any cause, of a locomotive boiler or of its appurtenances, and for detailed reports thereof to the chief inspector, and for reports, by the chief inspector, on request of the Interstate Commerce Commission. The act further provides penalties for violations of its provisions, and makes it the duty of district attorneys to bring suits for the same, and limits the appropriation for the enforcement of the conditions of the act for the fiscal year. 36 U.S. Stat. at Large, p. 913.
It is thus clear that by the act of February 17, 1911, Congress took over the Inspection and control of locomotive engines engaged in interstate commerce, so far as the equipment and maintenance of "boilers and appurtenances thereto" was concerned. The important question now is: Did Congress, by the amendatory act approved March 4, 1915, and by the subsequent proceedings thereunder of the Interstate Commerce Commission, prior to the commission of the offense charged, "occupy the field" intended to be entered and used by the act of the Legislature of the state of Alabama, to the exclusion of the latter authority?
By the agreement of counsel it was further admitted that, in accordance with the act of Congress of March 4, 1915, the chief inspector submitted to the Interstate Commerce Commission, for approval, rules and instructions for the inspection of locomotives and tenders and all their parts, and, under the general heading of Lights, proposed rule 29, relating to headlights on locomotives used in road service, rule 30, relating to classification lamps on locomotives used in road service, rule 31, relating to headlights on locomotives used in yard service, and rule 32, relating to cab lights. It does not appear from the record, however, when this report was made by the chief inspector to the Interstate Commerce Commission. A hearing was had September 28 to October 2, 1915, before said Commission, of the matter of the approval and establishment of said rules and instructions submitted by the chief inspector, and all of said proposed rules were agreed to by representatives of the railroad employés, and all (except those numbered 18, 29, and 31) were agreed to by representatives of the carriers. Rule IS related to bells and bellringers. The rules so proposed by the chief inspector were approved and made effective January 1, 1916, with the exception of rules 18, 29, and 31, which were reserved by the Commission for consideration in connection with evidence and briefs with respect thereto. Said Rules 18, 29, and 31 were still under consideration by the Commission on October 11, 1915, when its order to the foregoing effect was entered.
It is recited in the order that under the act of March 4, 1915, and in compliance therewith:
"The chief inspector thereupon, in accordance with the law and with the expressed desire of the carriers, proceeded to prepare for submission to the Interstate Commerce Commission for approval rules and instructions for the inspection of locomotives and tenders and all their parts; * * * [and] whereas, all of the rules prepared by the chief inspector having been agreed to *Page 206 
by representatives of the railroad employés, and all except rules numbered 18, 29, and 31 having been agreed to by representatives of the carriers; and whereas, it appearing that the interests of all may be best served by the immediate promulgation of the rules which have been agreed to, thus avoiding the delay incident to the consideration of evidence and briefs with respect to the said rules numbered 18, 29, and 31, which will be acted on later, the said rules and instructions having been fully considered by the commission: It is ordered, that the said rules and instructions for the inspection of locomotives and tenders and all their parts, as follows, be, and the same are hereby, approved, and from and after the 1st day of January, 1916, shall be observed by each and every common carrier subject to the provisions of the act of Congress aforesaid as the minimum requirements: Provided, that nothing herein contained shall be construed as prohibiting any carrier from enforcing additional rules and instructions not inconsistent with the foregoing, tending to a greater degree of precaution against accidents."
Referring to the acts of the Interstate Commerce Commission, rules 29 and 31, of the three reported to the Commission by the chief inspector and by the Commission passed "to be acted on later," were respectively as follows:
(29) "Each locomotive used in road service between sunset and Sunrise shall have a headlight which will enable persons with normal vision in the cab of the locomotive, under normal weather conditions, to see a dark object the size of a man for a distance of 1,000 feet or more ahead of the locomotive; and such headlights must be maintained in good condition. Locomotives used in road service, which are regularly required to run backward for any portion of their trip, except to pick up a detached portion of their train, or in making terminal movements, shall have on the rear a headlight which will meet the foregoing requirements. Nothing in the foregoing rules shall prevent the use of a device whereby the light may be diminished in yards and at stations to an extent that will enable the person or persons operating the locomotive to see a dark object the size of a man for a distance of 300 feet or more ahead of the locomotive under the same conditions as set forth above. When two or more locomotives are used in the same train, the leading locomotive only will be required to display a headlight."
(31) "Each locomotive used in yard service between sunset and sunrise shall have two headlights, one located on the front of the locomotive and one on the rear, each of which will enable persons with normal vision, in the cab of the locomotive, under normal weather conditions, to see a dark object the size of a man for a distance of 300 feet or more; and such headlights must be maintained in good condition."
It was further ordered:
"That said rules 29 and 31 be, and they are hereby, made applicable to all new steam locomotives put in service subsequent to October 1, 1916, and to all steam locomotives given general overhauling subsequent to October 1, 1916, and that all steam locomotives subject to the rules be equipped in conformity therewith not later than January 1, 1920."
The limited authority of the state, and the paramount authority of the federal government, in the regulation of commerce between the states, have often been the subjects of inquiry by the federal courts. It is conceded that the state has the inherent authority, under its police powers, to pass laws necessary to protect the property and the morals, as well as the lives of the people, and to promote the public convenience and the general prosperity. Such statutes have not been held to be invalid because incidentally affecting commerce between the states. Sligh v. Kirkwood, Sheriff, 237 U.S. 52,35 Sup. Ct. 501, 59 L.Ed. 835; Minnesota Rate Cases,230 U.S. 352, 33 Sup. Ct. 729, 57 L.Ed. 1511, 48 L.R.A. (N.S.) 1151, Ann. Cas. 1916A, 18; Austin v. Tennessee, 179 U.S. 343,21 Sup. Ct. 132, 45 L.Ed. 224: James Clark Distilling Co. v. Railway Co., 242 U.S. 311, 37 Sup. Ct. 180, 61 L.Ed. 326, L.R.A. 1917B, 1218, Ann. Cas. 1917B, 845; Southern Express Co. v. Whittle, 194 Ala. 406, 69 South, 652, L.R.A. 1916C, 278. However, except as Congress interposes restraint, interstate commerce is deemed to be free. In re Rahrer, 140 U.S. 545,11 Sup. Ct. 865, 35 L.Ed. 572; United States v. Knight Co.,156 U.S. 1, 15 Sup. Ct. 249, 39 L.Ed. 325; Robbins v. Shelby Taxing District, 120 U.S. 489, 7 Sup. Ct. 592, 30 L.Ed. 694. In the Sligh Case, supra, the police power of the state and its extent was treated as follows:
"At an early day it was held to embrace every law or statute which concerns the whole or any part of the people, whether it related to their rights or duties, whether it respected them as men or citizens of the state, whether in their public or private relations, whether it related to the rights of persons or property of the public or any individual within the state. New York v. Miln, 11 Pet. 102, 139 [9 L.Ed. 648]. The police power, in its broadest sense, includes all legislation and almost every function of civil government. Barbier v. Connolly,113 U.S. 27 [5 Sup. Ct. 357, 28 L.Ed. 923]. It is not subject to definite limitations, but is coextensive with the necessities of the case and the safeguards of public interest. Camfield v. United States, 167 U.S. 524 [17 Sup. Ct. 864,42 L.Ed. 260]. It embraces regulations designed to promote public convenience or the general prosperity or welfare, as well as those specifically intended to promote the public safety or the public health. Chicago, etc., Railway v. Drainage Commissioners, 200 U.S. 561, 592 [26 Sup. Ct. 341,50 L.Ed. 596, 4 Ann. Cas. 1175]. * * * 'Whether it is a valid exercise of the police power is a question in the case, and that power we have defined, as far as it is capable of being defined by general words, a number of times. It is not susceptible of circumstantial precision. It extends, we have said not only to regulations which promote the public health, morals, and safety, but to those which promote the public convenience or the general prosperity. * * * And, further, it is the most essential of powers, at times the most insistent, and always the one of the least limitable of the powers of government.' Eubank v. Richmond, 226 U.S. 142 [33 Sup. Ct. 76,57 L.Ed. 156, 42 L.R.A. (N.S.) 1123, Ann. Cas. 1914B, 192.]"
From the decisions of the United States Supreme Court, under the clause of the Constitution of the United States, "Congress shall have power to regulate commerce with foreign nations, and among the several States, and with the Indian tribes" (Const. art. 1, § 8, cl. 3), it is now established: (1) That Congress was given the authority by the federal Constitution at all times to adequately *Page 207 
secure the freedom of interstate commerce from state control, and to provide effective regulation of that commerce as the national interest may demand; that this power, consistent with the grant to Congress, is reserved to the state, as to commerce that is confined within the state and does not affect other states. Gibbons v. Ogden, 9 Wheat. (6 U.S.) 1-34, 6 L.Ed. 23. (2) That the authority of Congress extends to every part of interstate commerce and to every instrumentality or agency by which it is carried on, and that the full control by Congress over the subjects committed to its regulation is not to be denied or thwarted by the commingling of interstate and intrastate operations. McCulloch v. Maryland, 4 Wheat. 316,4 L.Ed. 579; Smith v. Alabama, 124 U.S. 465, 8 Sup. Ct. 564,31 L.Ed. 508; McDonald v. State, 81 Ala. 279, 2 So. 829, 60 Am. Rep. 158; Mondou v. N.Y., N.H.  H. R. Co., 223 U.S. 1,32 Sup. Ct. 169, 56 L.Ed. 327, 38 L.R.A. (N.S.) 44; Western Railway Co. v. Mays, 72 So. 641,2 and authorities. (3) That without action by Congress, the commerce clause of the Constitution "necessarily excludes the states from direct control of subjects embraced within the clause which are of such nature that, if regulated at all, their regulation should be prescribed by a single authority." Thus there is secured the "essential immunity of interstate intercourse from the imposition by the states of direct burdens and restraints." Minn. Rate Cases, supra; Cooley v. Board, 12 How. 299,13 L.Ed. 996; South. Ry. Co. v. Reid, 222 U.S. 424,32 Sup. Ct. 140, 56 L.Ed. 257.
It is further established: (4) That the state may "provide local improvements, create and regulate local facilities, and adopt protective measures of a reasonable character in the interest of the health, safety, morals, and welfare of its people, although interstate commerce may incidentally or indirectly be involved." Sligh v. Kirkwood, supra; Austin v. Tennessee, supra; James Clark Dist. Co. v. Railway Co., supra. (5) That where such matters, falling within the state power, "are also by reason of their relation to interstate commerce, within the reach of the federal power, Congress must be the judge of the necessity of federal action." (6) That the paramount authority of Congress enables it to intervene at its discretion for the complete and effective government of that which has been committed to its care, and "for this purpose and to this extent, in response to a conviction or national need, Congress may displace local laws by substituting laws of its own." Minn. Rate Cases, supra; Escanaba  L. M. T. Co. v. Chicago, 107 U.S. 678, 2 Sup. Ct. 185, 27 L.Ed. 442; Morgan, etc., Co. v. Louisiana Board, 118 U.S. 455, 6 Sup. Ct. 1114,30 L.Ed. 237; N.C.  St. L. Ry. v. Alabama, 128 U.S. 96,9 Sup. Ct. 28, 32 L.Ed. 352; Gladson v. Minnesota,166 U.S. 427, 17 Sup. Ct. 627, 41 L.Ed. 1064; Lake Shore  C. R. Co. v. Ohio, 173 U.S. 285, 19 Sup. Ct. 465, 43 L.Ed. 702; Erb v. Morasch, 177 U.S. 584, 20 Sup. Ct. 819, 44 L.Ed. 897; Northern Pac. Ry. v. Washington, 222 U.S. 370,32 Sup. Ct. 160, 56 L.Ed. 237. (7) That the power of Congress to regulate commerce comprehends authority to define what shall be commerce among the states, and, with a view to the appropriate exercise of its power, to distinguish between "things deleterious and things beneficial or innocuous," and to deny, absolutely or conditionally, entrance into such commerce of those things which are deleterious. State of W. Va. v. Adams Express Co., 219 Fed. 794, 135 C.C.A. 464, L.R.A. 1916C, 291; James Clark Dist. Co. v. Railway Co., 242 U.S. 311, 37 Sup. Ct. 180,61 L.Ed. 326, L.R.A. 1917B, 1218, Ann. Cas. 1917B, 845; supra; Southern Express Co. v. State, 188 Ala. 454, 66 So. 115; Southern Express Co. v. Whittle, supra; State ex rel. Black v. Southern Express Co. (Sup.) 75 So. 343.3 (8) That although Congress may have enacted a law relating to a subject on which a state may legislate, yet if Congress limits its enactment, the subject is to such extent left open to state regulation; that is, where federal and state enactments relate to the same subject, and enforcement of the state statute can be had without embarrassment to the enforcement of the federal law, the state enactment will be permitted to operate in in aid of the federal. Savage v. Jones, 225 U.S. 501,32 Sup. Ct. 715, 56 L.Ed. 1182; M., K.  T. Ry. Co. v. Haber,169 U.S. 613, 623, 18 Sup. Ct. 488, 42 L.Ed. 878; Reid v. Colorado,187 U.S. 148, 23 Sup. Ct. 92, 47 L.Ed. 108; Sligh v. Kirkwood, supra; Pacific Co. v. State of Washington, 222 U.S. 370, 377,32 Sup. Ct. 160, 56 L.Ed. 237. (9) That Congress may delegate power to the Interstate Commerce Commission to promulgate rules relating to the equipment and conduct of locomotives engaged in interstate commerce; that the mere creation by Congress of the Interstate Commerce Commission, with the grant to it of a measure of control over interstate commerce, does not, of itself and in the absence of specific action by such Commission, or by Congress, interfere with the authority of the state to regulate, for the benefit of its citizens, in local matters, though such regulations indirectly affect interstate commerce. Missouri Pac. R. Co. v. Larrabee Flour Mills Co.,211 U.S. 612, 29 Sup. Ct. 214, 53 L.Ed. 352; Missouri, K.  T. R. Co. v. Harris, 234 U.S. 412, 34 Sup. Ct. 790, 58 L.Ed. 1377, L.R.A. 1915E, 942; Atlantic Coast Line R. Co. v. State of Georgia, 234 U.S. 280, 34 Sup. Ct. 829, 58 L.Ed. 1312. (10) When, however, Congress acts in a way to manifest its purpose to ex-exercise its constitutional authority to regulate commerce, the regulating power of the *Page 208 
state ceases to exist as to such a matter in such sphere of influence. Erie R. Co. v. N.Y., 233 U.S. 671,34 Sup. Ct. 756, 58 L.Ed. 1149, 52 L.R.A. (N.S.) 266, Ann. Cas. 1915D, 138; Nor. Pac. R. v. Washington, 222 U.S. 370,32 Sup. Ct. 160, 56 L.Ed. 237; Sou. R. Co. v. Railroad Comm.,236 U.S. 439, 35 Sup. Ct. 304, 59 L.Ed. 661; C., R.I.  P. Ry. v. Hardwick Far. Elevator Co., 226 U.S. 426, 33 Sup. Ct. 174,57 L.Ed. 284, 46 L.R.A. (N.S.) 203; Adams Express Co. v. Croninger, 226 U.S. 491, 57 L.Ed. 314, 44 L.R.A. (N.S.) 257; Chicago, Ind.  L. R. Co. v. Hackett, 228 U.S. 559,33 Sup. Ct. 581, 57 L.Ed. 966; McDermott v. Wisconsin,228 U.S. 115, 33 Sup. Ct. 431, 57 L.Ed. 754, 47 L.R.A. (N.S.) 984, Ann. Cas. 1915A, 39; Minn. Rate Cases, supra; Taylor v. Taylor,232 U.S. 363, 34 Sup. Ct. 350, 58 L.Ed. 638.
The test of the constitutionality of the statute in question is: Had Congress "pre-empted or occupied the field" of legislation on the subject of locomotive headlights on engines engaged and used in interstate commerce, so as to nullify or supersede the operation of the Alabama statute? So far as the act of February 17, 1911, manifested that consummation, the answer must be in the negative; for it is clear that Congress therein and thereby limited its assumption of supervision of such engines to the boilers and appurtenances thereto. The headlights on such engines could not be said to be appurtenances of the "safe and suitable" boilers required by that act. 36 U.S. Stat. at Large, p. 913. Such was the gist of the decisions of the United States Supreme Court, sustaining the Georgia and Indiana headlight cases. Atl. Coast Line R. Co. v. State of Georgia, 135 Ga. 545, 69 S.E. 725, 32 L.R.A. (N.S.) 20; Id., 234 U.S. 280, 34 Sup. Ct. 829, 58 L.Ed. 1312; State of Indiana v. Vandalia R. Co., 183 Ind. 49, 108 N.E. 97; Vandalia R. Co. v. Public Service Comm. of Indiana,242 U.S. 255, 37 Sup. Ct. 93, 61 L.Ed. 276.
In determining whether a federal statute has superseded a state enactment, the entire scope and purpose of the statute must be considered; and that which needs to be implied within its statutory scope and intent is of no less force than that which is expressed in the act. When so considered, if the federal statute, in its chosen field of operation, will be "frustrated," and its provisions "refused their natural effect," the state law must yield to the superior authority of the federal law within the sphere of its delegated and assumed authority. Tex.  Pac. Ry. Co. v. Abilene Cotton Oil Co.,204 U.S. 426, 27 Sup. Ct. 350, 51 L.Ed. 553, 9 Ann. Cas. 1075; Northern Pac. Co. v. Washington, supra; Southern Railway Co. v. Reid, supra; savage v. Jones, supra. If the state statute has such indirect and incidental effect on the enforcement, or the abeyance, of such federal statute, the state law can have no validity. Asbell v. Kansas, 209 U.S. 251, 28 Sup. Ct. 485,52 L.Ed. 778, 14 Ann. Cas. 1101; Reid v. Colorado, supra; Northern Pac. Co. v. Washington, 222 U.S. 388,32 Sup. Ct. 160, 56 L.Ed. 237; Southern Railway Co. v. Reid, supra. The intent to supersede, by the federal act, the exercise by the state of its police powers, as to matters not covered by federal legislation, is not to be inferred "from the mere fact that Congress has seen fit to circumscribe and to occupy a limited field." Savage v. Jones, 225 U.S. 5033,32 Sup. Ct. 715, 56 L.Ed. 1182, and cases there collected by Mr. Justice Hughes; Atlantic Coast Line Railway Co. v. State of Georgia, supra; M., K.  T. Ry. Co. v. Harris, supra.
In the Harris Case, supra, it was declared that in the application of this principle of supremacy by an act of Congress, in a case where the state law is but the exercise of a reserved power, the repugnance or conflict should be direct and positive, so that the two acts could not be reconciled or consistently stand together. Reid v. Colorado, supra; Sinnot v. Davenport, 22 How. 227, 243, 16 L.Ed. 243. The act of Congress, fairly interpreted, must actually conflict with the law of the state. Vandalia Railroad Co. v. Public Service Comm., supra; M., K.  T. Ry. Co. v. Harris, 234 U.S. 419,34 Sup. Ct. 790, 58 L.Ed. 1377, L.R.A. 1915E, 942; Savage v. Jones, 225 U.S. 533, 32 Sup. Ct. 715, 56 L.Ed. 1182; Atlantic Coast Line v. Georgia, 234 U.S. 204, 34 Sup. Ct. 829,58 L.Ed. 1312; Missouri Pac. Ry. Co. v. Larrabee Flour Mills Co.,211 U.S. 622, 623, 29 Sup. Ct. 214, 53 L.Ed. 352. In the Vandalia. Railroad Co. case, supra, Mr. Justice Pitney, in dealing with an injunction under an act of the state of Indiana similar to the Alabama statute in question, declined to pass upon the effect of the provisions of the act of Congress of 1915 as it applied to the Indiana statute, "for the reason that the decision of the Supreme Court of Indiana, refusing an injunction to restrain the enforcement of the state Commission's order, was rendered, and judgment thereon entered, before the passage by Congress of the act referred to." The court said:
"If, however, by virtue of the provisions of the act of 1915, or of any action heretofore or hereafter taken by the Interstate Commerce Commission under it, plaintiff in error is entitled to an injunction against the further enforcement of the order of the state commission, that right may be asserted in another action and will not be prejudiced by our present decision."
When the amendatory act of Congress approved March 4, 1915, is read in connection with the Safe Locomotive Boilers Act of February 17, 1911, we cannot escape the conclusion that the intention of Congress is plain that the states must be excluded from the right to legislate within the field to which the several original acts, and the amendatory act extended the federal authority. It is immaterial that the final rules on the subject of *Page 209 
headlights to be used on such locomotives were not promulgated by the Interstate Commerce Commission until, respectively, June 6, and December 26, 1916, after the commission of the alleged offense for which the prosecution was had.
We are of the opinion that the act of the Alabama Legislature of July 17, 1915, is contrary to the expressed purpose and scope of the amendatory act of Congress of March 4, 1915, and that as to engines engaged in interstate commerce it has no application. As to the other objections urged, it is unnecessary to discuss the same at length.
We find no merit in the insistence that the act is indefinite, nor in the objection that it is offensive to section 45 of the Constitution of Alabama.
This opinion will be certified to the Court of Appeals as the answer to its inquiry as to the constitutionality of the act commonly known as the Locomotive Headlight Law. All the Justices concur.
2 197 Ala. App. 367.
3 200 Ala. 31.
               On Certificate from Supreme Court.